[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                     DECEMBER 13, 2011
                                       No. 11-10241
                                                                         JOHN LEY
                                 ________________________
                                                                          CLERK

                             D. C. Docket No. 1:08-cv-02513-CC

MATTHEW E. FORBES,
FORBESGALLAGHER, LLC,

                                                Plaintiffs-Counter Defendants-Appellants,

                                            versus

LENOX FINANCIAL MORTGAGE, LLC,
COGENT CLOSING ASSOCIATES, LLC,
JON SHIBLEY, individually,
TODD PATRICK EHRLICH, individually,

                                               Defendants-Counter Claimants -Appellees.

                                 ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                               _________________________

                                     (December 13, 2011)

Before EDMONDSON and ANDERSON, Circuit Judges, and EDENFIELD,*
District Judge.
_________________________
*Honorable B. Avant Edenfield, United States District Judge for the Southern Distirct of Georgia,
sitting by designation.
PER CURIAM:

      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. Plaintiffs-appellants raise two

issues on appeal. First, they challenge the district court’s grant of summary

judgment in favor of Defendant Lenox Financial Mortgage, LLC, and Defendant

Jon Shibley with respect to Plaintiffs’ unjust enrichment claim. Second, Plaintiffs

challenge the district court’s grant of summary judgment in favor of Defendant

Cogent Closing Associates, LLC, and Defendant Todd Ehrlich on Plaintiffs’

tortious interference claim. The district court’s opinion in Docket 154 resolved the

unjust enrichment claim, and the district court’s opinion in Docket 156 resolved the

tortious interference claim. For reasons fully discussed at oral argument, we

conclude that the district court properly resolved both claims. Accordingly, we

affirm the judgment of the district court on the basis of the district court’s opinions

in Docket 154 and in Docket 156.

      AFFIRMED.




                                           2